1                                 NOT FOR PUBLICATION                        FILED
 2
 3                       UNITED STATES COURT OF APPEALS                        SEP 19 2018
 4                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
 5                                 FOR THE NINTH CIRCUIT
 6
     JESUS REYES MAYEN, AKA Jesus Reyes              No.    16-73231
     Mayen, AKA Jesus M. Reyes,
                                                     Agency No. A092-188-556
                     Petitioner,

      v.                                             MEMORANDUM*

     JEFFERSON B. SESSIONS III, Attorney
     General,

                     Respondent.
 7
 8                        On Petition for Review of an Order of the
 9                            Board of Immigration Appeals
10
11                             Submitted September 12, 2018**
12
13
14   Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.
15
16         Jesus Reyes Mayen, a native and citizen of Guatemala, petitions for review

17   of the Board of Immigration Appeals’ order dismissing his appeal from an

18   immigration judge’s decision denying his application for adjustment of status. We



           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2).
1   review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92

2   (9th Cir. 2005). We dismiss in part and deny in part the petition for review.

3         Our jurisdiction to review the agency’s discretionary decision to deny Reyes

4   Mayen’s application for adjustment of status is limited to colorable constitutional

5   claims or questions of law. See 8 U.S.C. § 1252(a)(2)(B)(i). Contrary to Reyes

6   Mayen’s contentions, the agency applied the correct legal standards and considered

7   all relevant factors in determining that he did not warrant a favorable exercise of

8   discretion.

9         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                              2                                     16-73231